                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

LARRY J. HILES,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:18-cv-00049
                                                     )     Judge Trauger
CANNON COUNTY SHERIFF’S OFFICE,                      )
ET AL.,                                              )
                                                     )
       Defendants.                                   )

                                            ORDER

       On April 12, 2019, the magistrate judge issued a Report and Recommendation

(DE #20), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice under Federal Rule of Civil Procedure 41(b), and the pending Motion to Dismiss

(Docket No. 15) is DENIED as moot.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 6th day of May 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
